Citation Nr: 9922256	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sinus condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gallbladder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1942 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen claims of service 
connection for a sinus condition and for a gallbladder 
condition.  The Board notes that in June 1999 the veteran 
failed to report for a scheduled hearing before a traveling 
Member of the Board.  


REMAND

Initially, the Board notes that in the July 1999 informal 
hearing presentation, the veteran's representative has 
claimed that the RO rating action in October 1961 involved 
clear and unmistakable error.  Since an allegation of clear 
and unmistakable error may impact on the finality of the 
rating action in question, it is inextricably intertwined 
with the issues certified for appeal.  The question of clear 
and unmistakable error must be adjudicated prior to the Board 
considering whether new and material evidence has been 
submitted to reopen the claim.  As this matter has not been 
adjudicated by the RO, it must be returned to the RO for 
initial consideration.

As to the new and material evidence question, in the June 
1996 rating decision, the RO determined that the VA treatment 
records received in regard to the veteran's request to reopen 
the claims for service connection for a sinus condition and 
for a gall bladder condition did not constitute new and 
material evidence sufficient to reopen the claims.  The RO 
stated that "[t]o justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The RO subsequently issued a statement 
of the case (SOC) in June 1996 and a supplemental statement 
of the case (SSOC) in July 1996, both of which essentially 
provided the veteran the same "Reasons and Bases" that were 
provided in the June 1996 rating decision.  Neither the SOC 
nor the SSOC provided the veteran the pertinent language of 
38 C.F.R. § 3.156 regarding the submission of new and 
material evidence to reopen a claim, and the RO did not rely 
on the regulation to explain the decision.

This "changed outcome" test cited by the RO was established 
by the United States Court of Appeals for Veterans Claims 
(Court) in the case of Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, the United States Court of Appeals for 
the Federal Circuit has concluded that the Court in Colvin 
impermissibly ignored the definition of "material evidence" 
adopted by VA in 38 C.F.R. § 3.156 as a reasonable 
interpretation of an otherwise ambiguous statutory term and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate an unduly burdensome definition of 
materiality.  Hence, that part of the Colvin test was 
overruled for purposes of reopening claims for veterans' 
benefits.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  
The Hodge ruling provided for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, 12 Vet. App. 1 
(1998).  In the present case, the RO, having relied upon the 
Colvin test found impermissible in Hodge, must reconsider the 
veteran's claim in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran's representative noted in the July 
1999 informal hearing presentation, and the Board agrees, 
that this matter should be remanded for the RO to consider 
whether new and material evidence has been submitted to 
reopen the claim, taking into consideration Hodge, Elkins, 
and Winters.  

The Board also notes that in his February 1996 claim to 
reopen, the veteran reported that he had received treatment 
at the Clarksburg VA medical center (VAMC) since January 
1980, and that such records should be obtained for review of 
his claims for service connection for a sinus condition and 
for a gallbladder condition.  The record reflects, however, 
that the RO has only sought treatment records from the 
Clarksburg VAMC dating back to January 1995.  Since the RO 
has been put on notice of the existence of such records which 
may contain information to support the veteran's claims, and 
because VA records are constructively of record, they must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain complete 
treatment records from the Clarksburg 
VAMC dating back to January 1980 and 
associate them with the claims folder.  

2.  The RO should then make a 
determination as to whether the 1961 
rating action in question was clearly and 
unmistakably erroneous.  If no clear and 
unmistakable error is found, the RO 
should then readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen the claims for 
entitlement to service connection for a 
sinus condition and a gallbladder 
condition, taking into consideration any 
evidence associated with the claims 
folder pursuant to the development 
requested above.  The RO may not rely on 
the definition of "material" 
established in Colvin; instead, only the 
definition of "new and material" found 
in 38 C.F.R. § 3.156 may be used.  If the 
RO finds that new and material evidence 
has been submitted to reopen the claim, 
the RO must then determine whether the 
claim is well grounded and, if so, ensure 
that VA's duty to assist has been 
fulfilled.  If the decision remains 
adverse to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case which 
addresses both the question of clear and 
unmistakable error and new and material 
evidence.  They should be provided the 
applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


